Case 2:20-cv-03599-MWF-RAO Document 13 Filed 05/20/20 Page 1 of 4 Page ID #:55



  1   Greg Ozhekim (SBN 162637)
      OZ LAW GROUP, INC.
  2   21650 Oxnard Street, Suite 500
      Woodland Hills, California 91367
  3   Telephone: 818-712-9000
      Facsimile: 818-530-7817
  4
      Attorneys for Defendants
  5   MELVIN SHANOIAN; SHARON
      SHANOIAN; and THE MELVIN AND
  6   SHARON SHANOIAN LIVING TRUST
      UTD MARCH 14, 2002
  7
  8
  9                            UNITED STATES DISTRICT COURT
 10                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12   ANTHONY BOUYER,                      CASE NO. 2:20-cv-03599-MWF (RAOx)
 13
              Plaintiff,                   STIPULATION TO EXTEND TIME
 14                                        FOR DEFENDANTS TO RESPOND TO
         v.
 15                                        INITIAL COMPLAINT BY NOT
                                           MORE THAN 30 DAYS (L.R. 8-3)
 16   MELVIN SARKIS SHANOIAN
      AND SHARON ELIZABETH
 17   SHANOIAN, individually and as        Complaint Served: May 10, 2020
      trustees of THE MELVIN AND           Current Response Date: June 1, 2020
 18   SHARON SHANOIAN LIVING               New Response Date: July 1, 2020
      TRUST UTD MARCH 14, 2002;
 19   and Does 1-10, inclusive
                                           District Judge: Michael W. Fitzgerald
 20           Defendants.                  Magistrate Judge: Rozella A. Oliver
 21
 22
 23
 24
 25
 26
 27
 28


      Case No. 2:20-cv-03599-MWF (RAOx)    STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:20-cv-03599-MWF-RAO Document 13 Filed 05/20/20 Page 2 of 4 Page ID #:56



  1               STIPULATION AND REQUEST TO EXTEND TIME TO
  2                      FILE RESPONSE TO INITIAL COMPLAINT
  3           Plaintiff Anthony Bouyer (“Plaintiff”) and Defendants Melvin Shanoian and
  4   Sharon Shanoian as individuals and as trustees of the Melvin and Sharon Shanoian
  5   Living Trust UTD March 14, 2002 (“Shanoian”), jointly stipulate to extend the time
  6   for Shanoian to file a response to the initial complaint from June 1, 2020, to July 1,
  7   2020.
  8           IT IS SO STIPULATED.
  9
 10                                          Respectfully Submitted,
 11
 12   Dated: May 20, 2020                           MANNING LAW, APC

 13                                                 /s/
                                             By: ____________________________
 14                                              Craig Côté
                                                 Attorneys for Plaintiff
 15                                              ANTHONY BOUYER
 16
 17   Dated: May 20, 2020                           OZ LAW GROUP, INC.
 18
 19                                                /s/
                                             By: ____________________________
                                                 Greg Ozhekim,
 20                                              Attorneys for Defendants
 21                                              MELVIN SHANOIAN; SHARON
                                                 SHANOIAN; and THE MELVIN AND
 22                                              SHARON SHANOIAN LIVING
 23                                              TRUST UTD MARCH 14, 2002

 24
 25
 26
 27
 28
                                                1
      Case No. 2:20-cv-03599-MWF (RAOx)        STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:20-cv-03599-MWF-RAO Document 13 Filed 05/20/20 Page 3 of 4 Page ID #:57



  1                                SIGNATURE ATTESTATION
  2          I hereby attest that all signatories listed above, on whose behalf this
  3   stipulation is submitted, concur in the filing’s content and have authorized the filing.
  4
  5   Dated: May 20, 2020                         OZ LAW GROUP, INC.

  6
                                                    /s/
                                              By: ____________________________
  7                                              Greg Ozhekim,
  8                                              Attorneys for Defendants
                                                 MELVIN SHANOIAN; SHARON
  9                                               SHANOIAN; and THE MELVIN AND
 10                                               SHARON SHANOIAN LIVING
                                                  TRUST UTD MARCH 14, 2002
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
      Case No. 2:20-cv-03599-MWF (RAOx)         STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:20-cv-03599-MWF-RAO Document 13 Filed 05/20/20 Page 4 of 4 Page ID #:58



  1                               2:20-cv-03599-MWF (RAOx)
                          Anthony Bouyer v. Melvin Sarkis Shanoian, et al.
  2                              CERTIFICATE OF SERVICE
  3
  4          This is to certify that CARRIE GILMORE declares under penalty of perjury
  5   under the laws of the United States of America that the following is true and
  6   correct:
  7          I am employed in the City of Woodland Hills, County of Los Angeles, State
  8   of California, and a member of the bar of this court. I am a citizen of the United
  9   States, over the age of eighteen (18) years, and not a party to or interested in the
 10   within entitled action. My business address is 21650 Oxnard Street, Suite 500,
 11   Woodland Hills, California 91367.
 12          I certify that on the May 20, 2020, I electronically transmitted the following
 13   document described as               STIPULATION TO EXTEND TIME FOR
 14   DEFENDANTS TO RESPOND TO INITIAL COMPLAINT BY NOT MORE
 15   THAN 30 DAYS (L.R. 8-3) to the Clerk’s office using the CM/ECF system for
 16   filing and transmittal of a Notice of Electronic Filing to the following registrants:
 17
                            Craig Côté
 18                         craigc@manninglawoffice.com
 19                         Joseph R. Manning, Jr.
                            DisabilityRights@manninglawoffice.com
 20                         MANNING LAW, APC
 21                         20062 S.W. Birch Street, Suite 200
                            Newport Beach, California 92660
 22
 23          Executed on May 20, 2020, at Woodland Hills, California.
 24
 25                                                           /s/
                                                        Carrie Gilmore
 26
 27
 28
                                                 3
      Case No. 2:20-cv-03599-MWF (RAOx)         STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
